DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Don Studabaker on 3/16/2022.

The application has been amended as follows: 

In the Claims

1. (Currently Amended) A foundation engineering method for producing a columnar structure in the ground, in which a foundation engineering tool is driven in a rotating manner about an axis of rotation and introduced with a feeding motion into a ground, wherein the columnar structure is produced in the ground, wherein during the production of the columnar structure a rotating motion and a feeding motion of the foundation engineering tool are recorded over time and forwarded to an displayed, wherein by the evaluation unit a helical time axis is formed depending on the rotating motion and feeding motion recorded over time and in that the at least one processing parameter recorded over time is assigned to the helical time axis in order to form the three-dimensional model.

5. (Cancelled)

8. (Currently Amended) The foundation engineering method according to claim 1, wherein following assignment of the at least one processing parameter to the helical time axis the three-dimensional model of the columnar structure is formed through interpolation by the evaluation unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Zhai et al. (CN 109537580 A) represents the closest prior art and discloses a method of installing a foundation and producing a model wherein a pile structure is installed by drilling a hole and monitoring/recording it in real-time via various sensors mounted to the drilling equipment and equipment to be installed to produce a 3D model of the installed foundation.  Lyu et al. (CN 19636906 A) discloses installing a foundation and producing a model wherein a 3D model of the pile is created and superimposed into a 3D geologic model of the installation site to extract foundation information.  Qin et al. (CN 1089370 A) discloses a method of modeling a foundation wherein a model is produced of a foundation to compare the design and as-built parameters.  Tang et al. (US 2017/0337299) discloses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619